 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9
                    CENTRAL DISTRICT OF CALIFORNIA
10   GARY KAST; MONIQUE          No. 2:19-cv-10091-JAK-KS
11
     QUIGLEY; ZEV KAST,
                                 ORDER RE EX PARTE MOTION TO
12                 Plaintiffs,   REINSTATE REMOVED DISMISSED
13
                                 CASE AND TO REMAND TO
         v.                      ORIGINATING STATE COURT (DKT.
14                               25)
     SOUTHERN CALIFORNIA
15   EDISON COMPANY, et al.,      JS-5 (reinstated)
16                                JS-6 (remanded)
                   Defendants.
17

18

19         Based on a review of Plaintiffs’ Ex Parte Motion to Reinstate Removed
20   Dismissed Case and to Remand to Originating State Court (the “Motion” (Dkt.
21
     25)), sufficient good cause has been shown for the requested relief. Therefore, the
22
     Motion is GRANTED. The above-captioned civil action is reinstated and
23
     remanded to the Los Angeles Superior Court.
24

25
     IT IS SO ORDERED.
26

27
     DATED: May 21, 2021                    ______________________________
28                                          John A. Kronstadt
                                            United States District Judge
